                Case 19-11466-KG         Doc 812-2     Filed 10/03/19     Page 1 of 2



                                   CERTIFICATE OF SERVICE

          I, Gregory J. Flasser, hereby certify that on this 3rd day of October 2019, I caused copies

of the Limited Objection to Debtor’s Notice of Assumption, Assignment and Cure Amount

with Respect to Executory Contracts and Unexpired Leases of the Debtors to be served on

the parties listed below via first class mail.

Saul Ewing Arnstein & Lehr LLP
Mark Minuti
Monique Bair DiSabatino
1201 N. Market Street, Suite 2300
P.O. Box 1266
Wilmington, DE 19899

Saul Ewing Arnstein & Lehr LLP
Aaron S. Applebaum
Jeffrey C. Hampton
Adam H. Isenberg
Centre Square West
1500 Market Street, 38th Floor
Philadelphia, PA 19102

Office of the United States Trustee
Benjamin A. Hackman
844 King Street
Suite 2207
Wilmington, DE 19801

Fox Rothschild LLP
Thomas M. Horan
Citizens Bank Center
919 N. Market Street, Suite 300
Wilmington, DE 19801

Sills,Cummis & Gross P.C.
Boris I. Mankovetskiy
Andrew H. Sherman
One Riverfront Plaza
Newark, NJ 07102




8032298
             Case 19-11466-KG     Doc 812-2    Filed 10/03/19    Page 2 of 2



VedderPrice
David L. Kane
Kathryn L. Stevens
222 North Lasalle Street
Suite 2600
Chicago, IL 60601

Stradley Ronon Stevens & Young, LLP
Joelle E. Polesky
1000 N. West Street
Suite 1200
Wilmington, DE 19801

Stradley, Ronon, Stevens & Young, LLP
Deborah A Reperowitz
100 Park Avenue, Suite 2000
New York, NY 10017

Stradley Ronon Stevens & Young
Gretchen M. Santamour
2005 Market Street
Suite 2600
Philadelphia, PA 19103

Stradley Ronon, et al.
Mark J. Dorval
Joseph Catuzzi
2005 Market St.
Ste 2600
Philadelphia, PA 19103

                                 /s/ Gregory J. Flasser
                                 Gregory J. Flasser (No. 6154)




                                        2
8032298
